DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 1 concludes with an additional limitation of: “wherein the partial areas are formed according to a transferring speed of the battery.” Examiner is of the opinion that the recited limitation renders the claim ambiguous, since it is unclear how the limitation impacts the totality of the claim and/or whether the limitation is intended to convey a critical feature. Examiner notes that the limitation is included without reference to any structural relationship between a device and sample (battery) resulting in an ambiguous conclusory limitation. Claims 2-4 are similarly rejected by virtue of their dependence on claim 1. For purposes of examination, the claims will be treated as best understood.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
Independent claim 1
A method for investigating a battery with an x-ray image, comprising:
determining a center line of an inspected battery;
setting a ROI (Region of Interest) of each partial area formed on the basis of the center line and obtaining each x-ray image of each partial area; and
combining each x-ray image and obtaining a total x-ray image of the battery, wherein the partial areas are formed according to a transferring speed of the battery.


Analysis:
Claim 1 is Ineligible
Step 1: Statutory Category?
Yes. The claim recites a series of steps and is therefore a process.
Step 2A- Prong 1: Judicial Exception recited?
Yes. The claim recites the limitations of:
determining a center line of an inspected battery;
setting a ROI (Region of Interest) of each partial area formed on the basis of the center line;
obtaining each x-ray image of each partial area;
Examiner treats the aforementioned limitations (17-19, above) as examples of pre-solution/ data gathering activities.
Claim 1 continues with the limitations of:
combining each x-ray image and 
obtaining a total x-ray image of the battery.
Examiner treats the subsequent limitations (22-23, above) as an example of “organizing human activity” type abstract idea.
Examiner treats claim 1 as a whole, as a method of obtaining a full view image of an object by obtaining partial images of the object and combining the partial images to create a “total” image.
Examiner concludes that claim 1 falls under the “organizing human activity” grouping of abstract ideas. For purposes of analysis, Examiner identifies the judicial exception as an abstract idea.
[Examiner note: Examiner equates the limitation of: “wherein the partial areas are formed according to a transferring speed of the battery,” as an extra solution activity to ensure that a final image is free from any artifacts that could result from object motion during imaging].
Step 2A - Prong Two: Integrated into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application.
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept
Dependent claims 2-4 when analyzed as a whole, are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to the “organizing human activity” grouping of abstract ideas. The dependent claims further limit the process, but do not add anything significantly more that would make the claims patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent 6480002
Battery Inspection System

    PNG
    media_image1.png
    554
    470
    media_image1.png
    Greyscale


[Col.6:56-7:4]
… Thereafter, in order to apply X-rays to the first inspection portion A1 of the battery positioned nearest to the X-ray generator 100, the horizontal moving plate 63 is moved to cause the first inspection portion A1 to coincide with the center of the X-ray generator 100, the X-ray generator 100 applies X-rays to the first inspection portion A1 and the image is transmitted to the image multiplier tube 81 of the control unit 80. Thereafter, the vertical moving plate 63 is moved to cause the second inspection portion A2 to coincide with the center of the X-ray generator 100, the X-ray generator 100 applies X-rays to the second inspection portion A2 and the image is transmitted to the image multiplier tube 81 of the control unit 80. After X-rays are applied to the two inspection portions A1 and A2 of the first battery, whether the first battery is defective is determined by the control panel 83 …


U.S. Patent Application Publication 20110096900

    PNG
    media_image2.png
    391
    540
    media_image2.png
    Greyscale

[0024] FIG. 6 is a conceptual view showing an apparatus for inspecting the electrodes of a battery according to a second embodiment of the present invention

Abstract
The present invention relates to an apparatus and method for inspecting the electrodes of a battery, which inspects the arrangement state of anodes and cathodes in the battery in a non-destructive manner (using X-rays) ... The apparatus includes a first X-ray source part for radiating a first X-ray beam onto the battery. A first detector detects the first X-ray beam having transmitted through the battery. A control unit receives an image of the battery output from the first detector, calculates a step difference between each anode and each cathode, and then inspects an arrangement state of the anode and the cathode.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/           Primary Examiner, Art Unit 2884